DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	The amended claims submitted on 12/03/2019 are being examined. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Dea et al (US PUB. 20200069138, herein O’Dea)

	Regarding claim 1 and 6, O’Dea teaches A controlling method/controlling system for a cleaning appliance, comprising: 
an application (0039 “The mobile device 304 presents (310), on the display, an option to initiate a training run. When a user 302 selects (312) this option, the mobile device 304 sends  transmitting a work parameter for the cleaning appliance (0039 “The mobile device 304 presents (310), on the display, an option to initiate a training run. When a user 302 selects (312) this option, the mobile device 304 sends an instruction to initiate a training run.”, 0003 training run is a work parameter) to a cloud server (0039 “The cloud computing system 306 generates (314) instructions for the training run and sends the instructions to the autonomous cleaning robot 308.”)
the cloud server receiving the work parameter and transmitting the work parameter to the cleaning appliance (0039 “The cloud computing system 306 generates (314) instructions for the training run and sends the instructions to the autonomous cleaning robot 308.”); 
the cleaning appliance receiving the work parameter (0039 “The cloud computing system 306 generates (314) instructions for the training run and sends the instructions to the autonomous cleaning robot 308.”), functions in accordance with the work parameter (0039 “The autonomous cleaning robot 308 executes (316) the training run and tracks locations that the autonomous cleaning robot 308 traverses.”), acquiring work data of the cleaning appliance in a working process and transmitting the work data to the cloud server (0039 “The cloud computing system 306 is configured to receive and transmit signals between the mobile device 304 and a processor 350 of the autonomous cleaning robot 308 and is configured to process data received from either the mobile device 304 or the processor 350 of the autonomous cleaning robot 308…The autonomous cleaning robot 308 executes (316) the training run and tracks locations that the autonomous cleaning robot 308 traverses.”, fig. 3 step 318location corresponds to a form of work data.); 
and the cloud server generating recommended cleaning data (0046 “The cloud computing system 306 generates (340), via a processor 348, cleaning instructions for cleaning the selected rooms during the cleaning mission”, cloud server generates recommended cleaning instructions for selected rooms) according to the work parameter (0046 “user 302  and the work data (0043 “the cloud computing system 306 compiles (328) all stored training maps into a master map”, 0040 “Based on the locations tracked during execution of the training run, the cloud computing system 306 generates (318) a training map. The training map shows locations in an area traversed by the autonomous cleaning robot”), and transmitting the recommended cleaning data to the cleaning appliance, wherein the cleaning appliance functions in accordance with the recommended cleaning data in a subsequent working process (0046 “The autonomous cleaning robot 308 receives the cleaning instructions generated by the cloud computing system 306 and a processor 350 of the autonomous cleaning robot 308 executes (342) the cleaning mission based on the cleaning instructions.”).

Regarding claim 11, O’Dea teaches A cleaning appliance, comprising: a processor; a memory; and computer programs stored in the memory and executable by the processor, wherein the computer programs, when executed by the processor (0064-0065), cause a controlling method for a cleaning appliance according to claim 1 to be performed (as shown in the rejection of claim 1).

Regarding claim 12, O’Dea teaches A non-transitory computer-readable storage medium having stored therein computer programs that, when executed by a processor (0064-0065), cause a controlling method for a cleaning appliance according to claim 1 to be performed (as shown in the rejection of claim 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 2-5, 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Dea et al (US PUB. 20200069138, herein O’Dea) in view of Williams et al (US PUB. 20180361577, herein Williams). 

Regarding claim 2 and 7, O’Dea teaches the controlling method/controlling system according to claim 1/6.
O’Dea teaches further comprising: the cloud server acquiring a target region where the cleaning appliance is located (0043 “the cloud computing system 306 compiles (328) all stored training maps into a master map”, 0040 “Based on the locations tracked during execution of the training run, the cloud computing system 306 generates (318) a training map. The training map shows locations in an area traversed by the autonomous cleaning robot”).
While O’Dea teaches the cloud server, O’Dea does not teach and acquiring weather information of the target region; and the cloud server modifying the recommended cleaning data according to the target region and the weather information of the target region.
Williams teaches and acquiring weather information of the target region (0084 “f the robotic platform 100 receives information that the weather prior to the performance of a nightly floor cleaning is stormy or rainy, the robotic platform 100 may adjust the speed at which it performs sweeping of a floor area to take into the account the likely increased presence of dried dirt and mud. Likewise, external data sources for temperature readings and building management information may be accessed and utilized.”); 
and the cloud server (taught by O’Dea as shown above) modifying the recommended cleaning data according to the target region and the weather information of the target region (0084 “If the robotic platform 100 receives information that the weather prior to the performance of a nightly floor cleaning is stormy or rainy, the robotic platform 100 may adjust the speed at which it performs sweeping of a floor area to take into the account the likely increased presence of dried dirt and mud. Likewise, external data sources for temperature readings and building management information may be accessed and utilized.”, 0174 “The processor may be part of a server, client, network infrastructure, mobile computing platform, stationary computing platform, or other computing platform.”, 0166 “a processing facility comprising a processor and a memory 4816, the processing facility configured to store a set of instructions that, when executed, cause the robotic device to…and upon selection by the user, place the robotic device in a service task mode, wherein while in service task mode the robotic device performs a service task in the service area based on sensing the service area with the sensor and utilizing the created digital map”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the cloud based instructions for a robot cleaning apparatus teachings of O’Dea with the weather input into a cleaning robot teachings of Williams since Williams teaches a means for changing operation in order to take into account the type of dirt that may follow a change in the weather and thus allowing for cleaner floors (0084 0054). 

Regarding claims 3 and 8, O’Dea and Williams teach the controlling method/controlling system according to claim 2/7.
O’Dea and Williams further teach wherein the cloud server (O’Dea 0043) modifying the recommended cleaning data according to the target region and the weather information of the target region (Williams 0084) comprises: 
acquiring a first modification coefficient for the weather information, and modifying the recommended cleaning data according to the first modification coefficient for the weather information to obtain first recommended cleaning data (Williams, 0084 “if ; 
acquiring a second modification coefficient for the target region, and modifying the first recommended cleaning data according to the second modification coefficient for the target region to obtain second recommended cleaning data (Williams 0092 “such rules may be altered via machine learning to more closely match the unique attributes of a specific environment. For example, a room that contains glass surfaces, such as aquariums, may negate the accurate operation of 3D LIDAR. In such instances, tasks performed by the robotic platform 100 in the performance of a plan that requires cleaning such a room may proceed according to a rule that notes the preferred use of ultra-wide band signal localization when in the room.”, 0114 “robotic platform 100 may provide for machine learning adaptive service plan tasking, such as the robotic platform 100 adjusting its plan tasking (e.g., from day to day) based on what it has learned from past service executions” The robotic platform receives information about the weather and also provides for machine learning adaptive service planning. Machine learning system operates by learning from past service executions such as execution based on weather data. A second modification coefficient for the target region is found through the intensity of sunlight/amount of glass in the target region as an example. The recommended use of ultra-wide band signal localization by the machine learning system in the cleaning operation corresponds to recommended cleaning data.); 
and taking the second recommended cleaning data as final recommended cleaning data for the cleaning appliance (Williams 0092 “such rules may be altered via machine learning to more closely match the unique attributes of a specific environment. For .

Regarding claim 4 and 9, O’Dea and Williams teach the controlling method/controlling system according to claim 3/8.
Williams further teaches further comprising: inputting the work parameter, the work data, the target region and the weather information into a trained machine learning model for learning (Williams 0053 “a user may provide updates to the service plan 128. In addition, the robotic platform 100 may be enabled to update the service plan 128 based on new information gathered during regular service execution…the robotic platform 100 may use machine-learning to determine changes to service areas 140A-B, and incorporate those changes into a revised service plan (e.g., furniture has been moved from a location initially identified during setup of the service plan, to a new area).”, 0092 “when the LIDAR is rendered deficient due, for example, to direct sunlight falling on the sensor, the robotic platform 100 should switch to more reliance the use of ultra-wide band signals. Over time, such rules may be altered via machine learning to more closely match the unique attributes of a specific environment.”, weather information, work parameters, work data and the target region are inputted into a trained machine learning model) to obtain a recommending probability for each set of recommended cleaning data corresponding to the cleaning appliance (Williams, 0055 “it also determines that probabilistically the static obstacle will still be in place upon return (e.g., the chair will still be there), and in weighing the time available against the ; 
and selecting a set of recommended cleaning data with a maximum recommending probability as the recommended cleaning data (Williams, 0055 “it also determines that probabilistically the static obstacle will still be in place upon return (e.g., the chair will still be there), and in weighing the time available against the probability that the obstacle is still there, determines to not return for a retreatment at this time.”).

Regarding claim 5, O’Dea teaches the controlling method/controlling system according to claim 1.
O’Dea further teaches further comprising: the cloud server transmitting to the cleaning appliance an instruction for acquiring type information [of an object] to be cleaned (0039 “The cloud computing system 306 is configured to receive and transmit signals between the mobile device 304 and a processor 350 of the autonomous cleaning robot 308 and is configured to process data received from either the mobile device 304 or the processor 350 of the autonomous cleaning robot 308…The autonomous cleaning robot 308 executes (316) the training run and tracks locations that the autonomous cleaning robot 308 traverses.”, fig. 3 step 318 location corresponds to a form of work data.)
and transmitting to the cloud server (0039)
before transmitting the recommended cleaning data to the cleaning appliance (0046 “The autonomous cleaning robot 308 receives the cleaning instructions generated by the cloud computing system 306 and a processor 350 of the autonomous cleaning robot 308 executes (342) the cleaning mission based on the cleaning instructions.”).
O’Dea does not teach acquiring type information of an object to be cleaned the cleaning appliance acquiring  the type information of the object to be cleaned, and transmitting to the 
	Williams does teach acquiring type information of an object to be cleaned (0108 “the robotic platform 100 may provide for identification of a surface type through a service area annotation in a stored digital map, such as annotating surface type through the stored digital map during service planning (e.g., the surface type is an indoor-outdoor rug, a linoleum tile, thick carpet)”)
the cleaning appliance acquiring the type information of the object to be cleaned, and transmitting to the cloud server (taught by O’Dea) the type information of the object to be cleaned (0108 “the robotic platform 100 may provide for identification of a surface type through a service area annotation in a stored digital map, such as annotating surface type through the stored digital map during service planning (e.g., the surface type is an indoor-outdoor rug, a linoleum tile, thick carpet)”); 
and the cloud server (taught by O’Dea) modifying the recommended cleaning data according to the type information of the object to be cleaned (0128 “a wetness level of the scrubbing applicator may be dependent upon the use-case, such as where the wetness level is based on a surface characteristic, such as when cleaning a linoleum floor verses an indoor-outdoor carpet verses a thicker carpet. The level of wetness may be adjustable”, 0185). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the cloud based instructions for a robot cleaning apparatus teachings of O’Dea with the weather input into a cleaning robot teachings of Williams since Williams teaches a means for changing operation in order to take into account the type of dirt that may follow a change in the weather and thus allowing for cleaner floors (0084 0054). 

Regarding claim 10, O’Dea teaches the controlling system according to claim 6.
wherein the cloud server (0039) is further configured to: 
transmit to the cleaning appliance an instruction for acquiring type information [of an object] to be cleaned (0039 “The cloud computing system 306 is configured to receive and transmit signals between the mobile device 304 and a processor 350 of the autonomous cleaning robot 308 and is configured to process data received from either the mobile device 304 or the processor 350 of the autonomous cleaning robot 308…The autonomous cleaning robot 308 executes (316) the training run and tracks locations that the autonomous cleaning robot 308 traverses.”, fig. 3 step 318 location corresponds to a form of work data.),
and transmit to the cloud server (0039). 
O’Dea does not teach acquiring type information of an object to be cleaned and modify the recommended cleaning data according to the type information of the object to be cleaned; and the cleaning appliance is further configured to: acquire the type information of the object to be cleaned, and transmit to the cloud server the type information of the object to be cleaned.
Williams teaches acquiring type information of an object to be cleaned (0108 “the robotic platform 100 may provide for identification of a surface type through a service area annotation in a stored digital map, such as annotating surface type through the stored digital map during service planning (e.g., the surface type is an indoor-outdoor rug, a linoleum tile, thick carpet)”)
 and modify the recommended cleaning data according to the type information of the object to be cleaned  (0128 “a wetness level of the scrubbing applicator may be dependent upon the use-case, such as where the wetness level is based on a surface characteristic, such as when cleaning a linoleum floor verses an indoor-outdoor carpet verses a thicker carpet. The level of wetness may be adjustable”, 0185); 
and the cleaning appliance is further configured to: acquire the type information of the object to be cleaned (0108 “the robotic platform 100 may provide for identification of a surface type through a service area annotation in a stored digital map, such as annotating surface type through the stored digital map during service planning (e.g., the surface type is an , and transmit to the cloud server (O’Dea 0039 teaches the cleaning appliance transmitting data) the type information of the object to be cleaned (0108).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the cloud based instructions for a robot cleaning apparatus teachings of O’Dea with the weather input into a cleaning robot teachings of Williams since Williams teaches a means for changing operation in order to take into account the type of dirt that may follow a change in the weather and thus allowing for cleaner floors (0084 0054). 

Relevant Prior Art
	Matsubara et al (US PUB. 20140230179) teaches a cleaning appliance with a humidity sensor. The instant application discusses measuring humidity and therefore, this reference has been deemed relevant prior art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/T.D.S./            Examiner, Art Unit 2116                                                                                                                                                                                            
/KENNETH M LO/            Supervisory Patent Examiner, Art Unit 2116